 

 

 Exhibit 10.1

 

 

Cabot Corporation

2017 LONG-TERM INCENTIVE PLAN

(effective March 9, 2017)

1.

DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

2.

PURPOSE

The Plan has been established to advance the interests of the Company and its
stockholders by providing for the grant to Participants of Stock-based and other
incentive Awards to (i) enhance the Company’s ability to attract and retain
employees, consultants, advisors and others who are in a position to make
significant contributions to the success of the Company and its subsidiaries and
(ii) encourage Participants to take into account the long-term interests of the
Company and its stockholders through ownership of shares of Stock.

3.

ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
determine the form of settlement of Awards (whether in cash, shares of Stock or
other property); prescribe forms, rules and procedures under the Plan and for
Awards; and otherwise do all things necessary to carry out the purposes of the
Plan. Determinations of the Administrator made under the Plan will be conclusive
and will bind all parties.

4.

LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. Subject to the provisions of Section 7(b), the maximum
number of shares of Stock that may be delivered in satisfaction of Awards under
the Plan shall be 5,375,000, plus the number of shares of Stock that as of the
effective date of the Plan are subject to awards under the Company’s 2009
Long-Term Incentive Plan (the “2009 Plan”) (which shall not exceed 2,769,538
shares) and that on or after the effective date of the Plan expire or are
terminated, surrendered or canceled without the delivery of any shares of Stock,
or are forfeited or reacquired by the Company, in accordance with the terms of
such plan. Up to 5,375,000 shares of Stock set forth in the preceding sentence
may be issued in satisfaction of ISOs, but nothing in this Section 4(a) will be
construed as requiring that any, or any fixed number of, ISOs be awarded under
the Plan. For purposes of this Section 4(a), the number of shares of Stock
delivered in satisfaction of Equity Awards will be determined (i) by including
shares of Stock withheld by the Company in payment of the exercise price or
purchase price of the Award or an award granted under the 2009 Plan or in
satisfaction of tax withholding requirements with respect to the Award or an
award granted under the 2009 Plan, (ii) by including the full number of shares
covered by a SAR any portion of which is settled in Stock (and not only the
number of shares of Stock delivered in settlement of such Award), and (iii) by
excluding any shares of Stock underlying Awards settled in cash or that
otherwise expire or become unexercisable without having been exercised or that
terminate or are forfeited to or repurchased by the Company due to failure to
vest. For the avoidance of doubt, the number of shares of Stock available for
delivery under the Plan will not be increased by any shares of Stock subject to
Equity Awards that are withheld by the Company in payment of the exercise price
or purchase price of the Award or in satisfaction of tax withholding
requirements with respect to the Award, any shares of Stock covered by a SAR any
portion of which is settled in stock, or any shares of Stock that have been
delivered under the Plan and that are subsequently repurchased using proceeds
directly attributable to Stock Option exercises. The limits set forth in this
Section 4(a) shall be construed to comply with Section 422. To the extent
consistent with the requirements of Section 422 and the regulations thereunder,
and other

 

1

 

--------------------------------------------------------------------------------

 

 

applicable legal requirements (including applicable stock exchange
requirements), Stock issued under Substitute Awards will not reduce the number
of shares available for Awards under the Plan. The number of shares of Stock
that may be delivered under Substitute Awards will be in addition to the
limitations set forth in this Section 4(a) on the number of shares available for
issuance under the Plan, and such Substitute Awards will not be subject to the
per-Participant Award limits described in Section 4(c) below.

(b) Fungible Share Plan. Each share of Stock subject to an Award consisting of
Stock Options and/or SARs shall be counted against the limits set forth in
Section 4(a) as one share. Each share of Stock subject to any other Award to be
settled in Stock shall be counted against the limits set forth in Section 4(a)
as 2.4 shares.

(c) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.

(d) Individual Limits. The following additional limits will apply to Awards of
the specified type granted or, in the case of Cash Awards, payable to any person
in any fiscal year:

(1) Stock Options: 500,000 shares of Stock.

(2) SARS: 500,000 shares of Stock.

(3) Awards other than Stock Options, SARS or Cash Awards: 500,000 shares of
Stock.

(4) Cash Awards: $10 million.

In applying the foregoing limits, (i) all Awards of the specified type granted
to the same person in the same fiscal year will be aggregated and made subject
to one limit; (ii) the limits applicable to Stock Options and SARs refer to the
number of shares of Stock underlying such Awards; (iii) the share limit under
clause (3) refers to the maximum number of shares of Stock (determined without
regard to Section 4(b)) that may be delivered, or the value of which could be
paid in cash or other property, under an Equity Award or Awards of the type
specified in clause (3) assuming a maximum payout; (iv) Awards other than Cash
Awards that are settled in cash will count against the applicable share limit
under clause (1), (2) or (3) and not against the dollar limit under clause (4);
and (v) the dollar limit under clause (4) refers to the maximum dollar amount
payable under an Award or Awards of the type specified in clause (4) assuming a
maximum payout. The foregoing provisions will be construed in a manner
consistent with Section 162(m), including, without limitation, where applicable,
the rules under Section 162(m) pertaining to permissible deferrals of exempt
awards.

5.

ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key Employees,
consultants and advisors to the Company or its Affiliates who, in the opinion of
the Administrator, are in a position to make a significant contribution to the
success of the Company and its Affiliates, or to other individuals who would
otherwise meet the eligibility conditions set forth above in this Section 5 but
for the fact that they are not yet an Employee, consultant or advisor if the
Company reasonably anticipates that such individuals will begin providing direct
services to the Company or its Affiliates within twelve (12) months after the
date of grant of the Award to such individual (and such individuals do in fact
begin providing such services within that time period); provided, that for so
long as the Company’s 2015 Directors’ Stock Compensation Plan (or any successor
plan) (the “Directors’ Plan”) is in effect, non-employee members of the Board
shall not be eligible to participate in this Plan and instead shall participate
in the Directors’ Plan. Eligibility for ISOs is limited to employees of the
Company or of a “parent corporation” or “subsidiary corporation” of the Company
as those terms are defined in Section 424 of the Code.

6.

RULES APPLICABLE TO AWARDS

(a) All Awards

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting (or, under such rules
as the Administrator may prescribe, being deemed to have accepted) an Award, the
Participant agrees to the terms of the Award and the Plan. Notwithstanding any
provision of this Plan to the contrary, Substitute Awards may contain terms and
conditions that are inconsistent with the terms and conditions specified herein,
as determined by the Administrator.

2

 

--------------------------------------------------------------------------------

 

 

(2) Term of Plan. No Awards may be made after the tenth anniversary of the date
the Plan is approved by the Company’s stockholders, but previously granted
Awards may continue beyond that date in accordance with their terms.

(3) Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the second sentence of this Section
6(a)(3), other Awards may be transferred other than by will or by the laws of
descent and distribution, and during a Participant’s lifetime ISOs (and, except
as the Administrator otherwise expressly provides in accordance with the second
sentence of this Section 6(a)(3), other Awards requiring exercise) may be
exercised only by the Participant. The Administrator may permit Awards other
than ISOs to be transferred by gift, subject to applicable securities and other
laws and such limitations as the Administrator may impose.

(4) Vesting; Termination of Employment. The Administrator may determine the time
or times at which an Award will vest or become exercisable, the terms on which
an Award requiring exercise will remain exercisable and the effect of a
termination of a Participant’s Employment on Awards then held by the
Participant. Without limiting the foregoing, the Administrator may at any time
accelerate the vesting or exercisability of an Award, regardless of any adverse
or potentially adverse tax consequences resulting from such acceleration. Unless
the Administrator expressly provides otherwise, however, the following rules
will apply: immediately upon the cessation of the Participant’s Employment, each
Award requiring exercise that is then held by the Participant or by the
Participant’s permitted transferees, if any, that is then not vested and/or
exercisable will terminate, and all other Awards that are then held by the
Participant or by the Participant’s permitted transferees, if any, to the extent
not already vested will be forfeited. 

(5) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award (but not in excess of the maximum withholding
amount consistent with the Award being subject to equity accounting treatment
under applicable accounting rules (including FASB ASC Topic 718 (or any
successor provision))) or permit a Participant to tender previously owned shares
of Stock in satisfaction of tax withholding requirements, in each case, to the
extent and in such amounts as determined by the Administrator.

(6) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts (on terms and subject to conditions established by the Administrator) in
lieu of cash dividends or other cash distributions with respect to Stock subject
to an Award whether or not the holder of such Award is otherwise entitled to
share in the actual dividend or distribution in respect of such Award. Any
entitlement to dividend equivalents or similar entitlements will be established
and administered either consistent with an exemption from, or in compliance
with, the requirements of Section 409A. Dividends or dividend equivalent amounts
payable in respect of Awards that are subject to restrictions may be subject to
such limits or restrictions as the Administrator may impose.

(7) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of Employment for
any reason, even if the termination is in violation of an obligation of the
Company or any Affiliate to the Participant.

(8) Section 162(m). This Section 6(a)(8) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m)
other than a Stock Option or SAR. In the case of any Performance Award to which
this Section 6(a)(8) applies, the Plan and such Award shall be construed and
administered in a manner consistent with the exemption of such Award as
performance-based compensation under Section 162(m). With respect to such
Performance Awards, the Administrator will establish, in writing, one or more
specific Performance Criteria no later than 90 days after the commencement of
the period of service to which the performance relates (or at such earlier time
as is required to qualify the Award as performance-based under Section 162(m)).
Prior to grant, vesting or payment of the Performance Award, as the case may be,
the Administrator shall take such steps as are sufficient to satisfy the
certification requirement of the regulations under Section 162(m) as to whether
and to what extent, if at all, the Performance Criterion or Criteria applicable
to such Performance Award have been satisfied. The Administrator shall then
determine the actual payment, if any, under each Performance Award.
Notwithstanding the foregoing, the

 

 

3

--------------------------------------------------------------------------------

 

 

Administrator may, subject to the other terms of the Plan, amend a previously
granted Performance Award or take any other action that disqualifies such Award
from the performance-based compensation exception under Section 162(m).

(9)  Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the shares
delivered shall be treated as awarded under the Plan (and shall reduce the
number of shares thereafter available under the Plan in accordance with the
rules set forth in Section 4). In any case where an award is made under another
plan or program of the Company or its Affiliates and such award is intended to
qualify for the performance-based compensation exception under Section 162(m),
and such award is settled by the delivery of Stock or another Award under the
Plan, the applicable Section 162(m) limitations under both the other plan or
program and under the Plan shall be applied to the Plan as necessary (as
determined by the Administrator) to preserve the availability of the Section
162(m) performance-based compensation exception with respect thereto.

(10) Additional Restrictions. The Administrator may cancel, rescind, withhold or
otherwise limit or restrict any Award at any time if the Participant is not in
compliance with all applicable provisions of the Award agreement and the Plan,
or if the Participant breaches any agreement with the Company or its Affiliates
with respect to non-competition, non-solicitation, confidentiality or other
restrictive covenants. Without limiting the generality of the foregoing, the
Administrator may recover Awards made under the Plan and payments or shares of
Stock delivered under or gain in respect of any Award in accordance with any
applicable Company clawback or recoupment policy, as such policy may be amended
and in effect from time to time, or as otherwise required by applicable law or
applicable stock exchange listing standards, including, without limitation,
Section 10D of the Securities Exchange Act of 1934, as amended.

(b) Awards Requiring Exercise

(1) Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator), which may be an electronic notice, signed
(including electronic signature in a form acceptable to the Administrator) by
the appropriate person and accompanied by any payment required under the Award.
Any attempt to exercise a Stock Option or SAR by any person other than the
Participant will not be given effect unless the Administrator has received such
evidence as it may require that the person exercising the Stock Option or SAR
has the right to do so.

(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
(in the case of an ISO granted to a ten-percent shareholder within the meaning
of subsection (b)(6) of Section 422, 110%) of the Fair Market Value of the Stock
subject to the Award, determined as of the date of grant, or such higher amount
as the Administrator may determine in connection with the grant. Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares) or as otherwise contemplated by
Section 7 below, the Company may not, without obtaining stockholder approval,
(A) amend the terms of outstanding Stock Options or SARs to reduce the exercise
price or base value of such Stock Options or SARs, (B) cancel outstanding Stock
Options or SARs in exchange for Stock Options or SARs with an exercise price or
base value that is less than the exercise price or base value of the original
Stock Options or SARs, or (C) cancel outstanding Stock Options or SARs that have
a per-share exercise price or base value greater than the Fair Market Value of a
share of Stock on the date of such cancellation in exchange for cash or other
consideration.

(3) Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price shall be by cash or check
acceptable to the Administrator, or, if so permitted by the Administrator and if
legally permissible, (i) through the delivery of shares of Stock that have a
Fair Market Value equal to the exercise price, (ii) through a broker-assisted
exercise program acceptable to the Administrator, (iii) by other means
acceptable to the Administrator, or (iv) by any combination of the foregoing
permissible forms of payment. The delivery of shares

 

 

 

A-4

CABOT CORPORATION

 

--------------------------------------------------------------------------------

 

 

in payment of the exercise price under clause (i) above may be accomplished
either by actual delivery or by constructive delivery through attestation of
ownership, subject to such rules as the Administrator may prescribe.

(4) Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of grant (or five years from the date of
grant in the case of an ISO granted to a 10-percent stockholder described in
Section 6(b)(2) above).

7.

EFFECT OF CERTAIN TRANSACTIONS

(a) Mergers, Etc. Except as otherwise provided in an Award or by the
Administrator, the following provisions shall apply in the event of a Covered
Transaction and Awards may be treated as set forth in subsections (1), (2)
and/or (3) below, in the discretion of the Administrator:

(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide (A) for the
assumption or continuation of some or all outstanding Awards or any portion
thereof or (B) for the grant of new awards in substitution therefor by the
acquiror or survivor or an affiliate of the acquiror or survivor.

(2) Cash-Out of Awards. Subject to Section 7(a)(5), the Administrator may
provide for payment (a “cash-out”), with respect to some or all Awards or any
portion thereof, equal in the case of each affected Award or portion thereof to
the excess, if any, of (A) the Fair Market Value of one share of Stock times the
number of shares of Stock subject to the Award or such portion, over (B) the
aggregate exercise or purchase price, if any, under the Award or such portion
(in the case of an SAR, the aggregate base value above which appreciation is
measured), in each case on such payment terms (which need not be the same as the
terms of payment to holders of Stock) and other terms, and subject to such
conditions, as the Administrator determines; it being understood that if the
exercise or purchase price (or base value) of an Award is equal to or greater
than the Fair Market Value of one share of Stock, the Award may be cancelled
with no payment due hereunder in respect of such Award.

(3) Acceleration of Certain Awards. Subject to Section 7(a)(5), the
Administrator may provide that some or all Awards requiring exercise will become
fully exercisable and/or that the delivery of any shares of Stock remaining
deliverable under some or all outstanding Awards of Stock Units (including
Restricted Stock Units and Performance Awards to the extent consisting of Stock
Units) will be accelerated in full and such shares will be delivered, prior to
the Covered Transaction, in each case on a basis that gives the holder of the
Award a reasonable opportunity, as determined by the Administrator, following
exercise of such Award or the delivery of the shares underlying such Award, as
the case may be, to participate as a stockholder in the Covered Transaction.

(4) Termination of Awards Upon Consummation of Covered Transaction. Each Award
will terminate upon consummation of the Covered Transaction, other than the
following: (i) Awards assumed pursuant to Section 7(a)(1) above;
(ii) outstanding shares of Restricted Stock (which shall be treated in the same
manner as other shares of Stock, subject to Section 7(a)(5) below) and
(iii) Cash Awards that by their terms, or as a result of action taken by the
Administrator, continue following such Covered Transaction.

(5) Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a) (3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, as the Administrator deems appropriate to reflect any performance or
other vesting conditions to which the Award was subject and that did not lapse
(and were not satisfied) in connection with the Covered Transaction. For
purposes of the immediately preceding sentence, a cash-out under Section 7(a)(2)
or Section 7(a)(3) will not, in and of itself, be treated as the lapsing (or
satisfaction) of a performance or other vesting condition. In the case of
Restricted Stock that does not vest in connection with the Covered Transaction,
the Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.

(b) Changes in and Distributions With Respect to Stock

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure that constitutes an equity

 

 

 

5

--------------------------------------------------------------------------------

 

 

restructuring within the meaning of FASB ASC Topic 718 (or any successor
provision), the Administrator shall make appropriate adjustments to the maximum
number of shares specified in Section 4(a) that may be delivered under the Plan
and to the maximum share limits described in Section 4(d), and shall also make
appropriate adjustments to the number and kind of shares of stock or securities
subject to Awards then outstanding or subsequently granted, any exercise prices
relating to Awards and any other provision of Awards affected by such change.

(2)  Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

8.

LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition to the exercise or
settlement of the Award, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of such Act. The Company may
require that certificates evidencing Stock issued under the Plan bear an
appropriate legend reflecting any restriction on transfer applicable to such
Stock, and the Company may hold the certificates pending lapse of the applicable
restrictions.

9.

AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.
Any amendments to the Plan shall be conditioned upon stockholder approval only
to the extent, if any, such approval is required by law (including the Code and
applicable stock exchange requirements), as determined by the Administrator.

10.

OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.

11.

MISCELLANEOUS

(a) Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company has represented, expressly
or otherwise, that the Company would not, in the event of any action, proceeding
or counterclaim, seek to enforce the foregoing waivers.

(b) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
shall be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax, asserted by reason of the failure of an Award to
satisfy the requirements of Section 422 or Section 409A or by reason of
Section 4999 of the Code.

 

6

 

--------------------------------------------------------------------------------

 

 

 

(c) Section 409A of the Code. The Plan as well as payments and benefits under
the Plan are intended either to be exempt from or, to the extent subject
thereto, to comply with, the requirements under Section 409A, and, accordingly,
to the maximum extent permitted, the Plan shall be interpreted in accordance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, the Participant shall not be considered to have terminated
employment or service with the Company or any Affiliate for purposes of the Plan
until the Participant would be considered to have incurred a “separation from
service” from the Company and its Affiliates within the meaning of Section 409A
(after giving effect to the presumptions contained therein). Notwithstanding
anything to the contrary in the Plan, to the extent that any Awards (or any
other amounts payable under any plan, program or arrangement of the Company or
any of its Affiliates) are payable upon a separation from service and such
payment would result in the imposition of any individual tax and penalty
interest charges imposed under Section 409A, the settlement and payment of such
Awards (or other amounts) shall instead be made on the first business day after
the date that is six (6) months following such separation from service (or
death, if earlier). Each amount to be paid or benefit to be provided under the
Plan shall be construed as a separate identified payment for purposes of Section
409A and the right to a series of installment payments under the Plan is to be
treated as a right to a series of separate payments. The Company makes no
representation that any or all of the payments or benefits described in the Plan
will be exempt from or comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to any such payment. The Participant shall
be solely responsible for the payment of any taxes and penalties incurred under
Section 409A or any corresponding state or local law.

12.

ESTABLISHMENT OF SUB-PLANS

The Administrator may from time to time establish one or more sub-plans under
the Plan for purposes of satisfying applicable blue sky, securities or tax laws
of various jurisdictions. The Administrator will establish such sub-plans by
adopting supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as it deems necessary or desirable and
(ii) such additional terms and conditions not otherwise inconsistent with the
Plan as it deems necessary or desirable. All supplements so established will be
deemed to be part of the Plan, but each supplement will apply only to
Participants within the affected jurisdiction (as determined by the
Administrator).

13.

GOVERNING LAW

(a) Certain Requirements of Corporate Law. Equity Awards shall be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.

(b) Other Matters. Except as otherwise provided by the express terms of an Award
agreement, under a sub-plan described in Section 12 or as provided in Section
13(a) above, the provisions of the Plan and of Awards under the Plan and all
claims or disputes arising out of our based upon the Plan or any Award under the
Plan or relating to the subject matter hereof or thereof will be governed by and
construed in accordance with the domestic substantive laws of the Commonwealth
of Massachusetts without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

(c) Jurisdiction. By accepting an Award, each Participant will be deemed to
(a) have submitted irrevocably and unconditionally to the jurisdiction of the
federal and state courts located within the geographic boundaries of the United
States District Court for the District of Massachusetts for the purpose of any
suit, action or other proceeding arising out of or based upon the Plan or any
Award; (b) agree not to commence any suit, action or other proceeding arising
out of or based upon the Plan or an Award, except in the federal and state
courts located within the geographic boundaries of the United States District
Court for the District of Massachusetts; and (c) waive, and agree not to assert,
by way of motion as a defense or otherwise, in any such suit, action or
proceeding, any claim that he or she is not subject personally to the
jurisdiction of the above-named courts, that his or her property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that the Plan or an Award or the subject matter
thereof may not be enforced in or by such court.

 

7

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”: The Compensation Committee; provided, that the Compensation
Committee may delegate (i) to one or more of its members or to one or more
members of the Board such of its duties, powers and responsibilities as it may
determine; (ii) to one or more officers of the Company the power to grant rights
or options to the extent permitted by Section 157(c) of the Delaware General
Corporation Law; (iii) to one or more officers of the Company the authority to
allocate other Awards among such persons eligible to receive Awards under the
Plan as such delegated officer or officers determine consistent with such
delegation; provided, that with respect to any delegation described in this
clause (iii) the Compensation Committee (or a properly delegated member or
members of such Committee) shall have specified the class of persons eligible
under the Plan to receive such Awards, the number of shares of Stock under such
Awards and the consideration, if any, to be paid therefor; and (iv) to such
Employees or other persons as it determines such ministerial tasks as it deems
appropriate. In the event of any delegation described in the preceding sentence,
the term “Administrator” shall include the person or persons so delegated to the
extent of such delegation.

“Affiliate”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as a single employer under Sections 414(b) or 414(c) of the
Code, except that such Sections shall be applied by substituting “at least 50%”
for “at least 80%” wherever applicable; provided, however, that in determining
eligibility for the grant of a Stock Option or SAR by reason of service for an
Affiliate, “Affiliate” shall mean any corporation or other entity in a chain of
corporations all of which have a controlling interest in another corporation or
other entity in the chain, beginning with the parent entity and ending with the
entity for which the Award recipient was providing (or was expected to provide,
in accordance with Section 5 of the Plan) services on the grant date of the
Award (defining the term “controlling interest” based on “at least 50 percent”
rather than “at least 80 percent”). The Company may at any time by amendment
provide that different ownership thresholds apply (consistent with Section 409A,
where applicable).

“Award”: Any or a combination of the following:

 

(i)

Stock Options.

 

(ii)

SARs.

 

(iii)

Restricted Stock.

 

(iv)

Unrestricted Stock.

 

(v)

Stock Units, including Restricted Stock Units.

 

(vi)

Performance Awards.

 

(vii)

Cash Awards.

 

(viii)

Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.

“Board”: The Board of Directors of the Company.

“Cash Award”: An Award denominated in cash.

“Change in Control”: Upon the following event or events:

(A) an event in which any “person” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) (other than
(i) the Company, (ii) any subsidiary of the Company, (iii) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
any subsidiary of the Company, or (iv) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all affiliates and Associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities;

8

 

--------------------------------------------------------------------------------

 

 

(B) the consummation of the merger or consolidation of the Company with any
other company, other than (i) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, at least 65% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) after which no “person” (with the method of
determining “beneficial ownership” used in clause (A) of this definition) owns
more than 25% of the combined voting power of the securities of the Company or
the surviving entity of such merger or consolidation;

(C) if during any period of two consecutive years (not including any period
prior to the execution of the Plan), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has conducted or threatened a proxy contest, or has
entered into an agreement with the Company to effect a transaction described in
clause (A), (B) or (D) of this definition) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office, who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved cease for any reason to constitute at least
a majority thereof; or

(D) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.

Notwithstanding the foregoing, in any case where the occurrence of a Change in
Control could affect the vesting of or payment under an Award subject to the
requirements of Section 409A, to the extent required to comply with Section
409A, the term “Change of Control” shall mean an occurrence that both
(i) satisfies the requirements set forth above in this definition and (ii) is a
“change in control event” as that term is defined in the regulations under
Section 409A. If all or a portion of any Award constitutes deferred compensation
under Section 409A and such Award (or portion thereof) is to be settled,
distributed or paid on an accelerated basis due to a Change in Control that is
not a “change in control event” under Section 409A, if such settlement,
distribution or payment would result in additional tax under Section 409A, such
Award (or portion thereof) shall vest at the time of the Change of Control
(provided such accelerated vesting will not result in additional tax under
Section 409A), but settlement, distribution or payment, as the case may be,
shall only be accelerated to the maximum extent possible without resulting in a
violation of Section 409A.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Compensation Committee”: The Compensation Committee of the Board.

“Company”: Cabot Corporation.

“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.

Notwithstanding the foregoing, in any case where the occurrence of a Covered
Transaction could affect the vesting of or payment under an Award subject to the
requirements of Section 409A, to the extent required to comply with Section
409A, the term “Covered Transaction” shall mean an occurrence that both
(i) satisfies the requirements set forth above in this definition and (ii) is a
“change in control event” as that term is defined in the regulations under
Section 409A. If all or a portion of any Award constitutes deferred compensation
under Section 409A and such Award (or portion thereof) is to be settled,
distributed or paid on an accelerated basis due to a Covered Transaction that is
not a “change in control

 

9

 

--------------------------------------------------------------------------------

 

 

event” under Section 409A, if such settlement, distribution or payment would
result in additional tax under Section 409A, such Award (or portion thereof)
shall vest at the time of the Covered Transaction (provided such accelerated
vesting will not result in additional tax under Section 409A), but settlement,
distribution or payment, as the case may be, shall only be accelerated to the
maximum extent possible without resulting in a violation of Section 409A.

“Disability”: means the Participant meets one of the following requirements:
(1) the Award recipient is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, (2) the Award recipient is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits under a disability plan of
the Company, or (3) the Award recipient has been determined by the Social
Security Administration to be totally disabled.

“Employee”: Any person who is employed by the Company or an Affiliate.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to, the Company or an Affiliate. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates or the Administrator expressly
determines otherwise.

“Equity Award”: An Award other than a Cash Award.

“Fair Market Value”: As of a particular date, (i) the closing price for a share
of Stock as reported on the New York Stock Exchange (or on any other national
securities exchange on which the Stock is then listed) for that date or, if no
closing price is reported for that date, the closing price on the next preceding
date for which a closing price was reported or (ii) in the event that the Stock
is not traded on a national securities exchange or as otherwise determined by
the Administrator, the fair market value of a share of Stock determined by the
Administrator consistent with the rules of Section 422 and Section 409A to the
extent applicable.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each option granted pursuant to the Plan will be treated
as providing by its terms that it is to be a non-incentive stock option unless,
as of the date of grant, it is expressly designated as an ISO.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria. The Committee in
its discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify.

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. For
purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m), a Performance Criterion will mean
an objectively determinable measure of performance relating to any or any
combination of the following (measured either absolutely or by reference to an
index or indices or a peer group or select group of companies and determined
either on a consolidated basis or, as the context permits, on a divisional,
subsidiary, line of business, project or geographical basis or in combinations
thereof and subject to such adjustments, if any, as the Administrator specifies,
consistent with the requirements of 162(m)): sales; revenues; assets; costs;
earnings before or after deduction for all or any portion of interest, taxes,
depreciation or amortization, whether or not on a continuing operations or an
aggregate or per share basis; return on equity, investment, capital or assets;
one or more operating ratios or metrics; borrowing levels, leverage ratios or
credit rating; market share; capital expenditures; cash flow; productivity
measures; one or more working capital measures; stock price; or stockholder
return or shareholder value; sales of particular products or services; customer
acquisition or retention; collection of outstanding accounts or debts; safety,

 

10

 

--------------------------------------------------------------------------------

 

 

health or environmental affairs performance; compliance; acquisitions and
divestitures (in whole or in part); joint ventures and strategic alliances;
spin-offs, split-ups and the like; reorganizations; recapitalizations,
restructurings, financings (issuance of debt or equity); or refinancings. A
Performance Criterion and any targets with respect thereto need not be based on
an increase, a positive or improved result or avoidance of loss. An Award may
specify more than one Performance Goal and, with respect to any Performance
Goal, may specify levels of achievement at which different levels of payment may
be earned. To the extent consistent with the requirements of Section 162(m), the
Administrator may establish, by the deadline that otherwise applies to the
establishment of the terms of an Award, that one or more of the Performance
Criteria applicable to such Award will be adjusted in an objectively
determinable manner to reflect events (for example, the impact of charges for
restructurings, discontinued operations, mergers, acquisitions, other unusual or
infrequently occurring items, and the cumulative effects of tax or accounting
changes, each as defined by U.S. generally accepted accounting principles)
occurring during the applicable performance period that affect the applicable
Performance Criterion or Criteria.

“Plan”: The Cabot Corporation 2017 Long-Term Incentive Plan as from time to time
amended and in effect.

“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
Fair Market Value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.

“Section 409A”: Section 409A of the Code.

“Section 422”: Section 422 of the Code.

“Section 162(m)”: Section 162(m) of the Code.

“Stock”: Common Stock of the Company, par value $1.00 per share.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

“Substitute Awards”: Equity Awards issued under the Plan in substitution for
equity awards of an acquired company that are converted, replaced or adjusted in
connection with the acquisition.

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.

 





 

 

 

 

11

 